DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/13/2021. This application is a continuation (CON) of the patent US 11,036,651 B2.
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/13/2021, 07/08/2021, 11/16/2021 and 05/20/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner except the documents for which the copies of the documents are not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirements.

Claims include subject matter, “… the read request indicating a first logical address a first encrypted physical address …” – see claims 1, 10 and 19, “… the write request also indicating a second logical address and a second encrypted physical address …” – see claims 2, 11, 20, etc., which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The specification describes, “… the host device uses the clear logical address to access an appropriate encrypted L2P pointer that has been cached at the host device. The host device makes a read or write request to the memory system using the encrypted physical address …” – see par. [0030]; “… at operation 502, the host device generates a read request indicating a logical address. The read request may be generated …” – see par. [0065]. However, the limitations of the continuous application, “… the read request indicating a first logical address a first encrypted physical address …”, “… the write request also indicating a second logical address and a second encrypted physical address …” are NOT described in the specification originally filed on 06/29/2018.
Claims 2-9, 11-18 and 20 depend from the claim 1, 10 or 19, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 9 and 17 recites “… the read request indicating a first logical address a first encrypted physical address for a first physical location …”, however, it is not clear what “a first logical address a first encrypted physical address” means for or whether it is the combination of “a first logical address” and “a first encrypted physical address” (how they are combined) or not.
Claims 2-9, 11-18 and 20 depend from the claim 1, 10 or 19, and are analyzed and rejected accordingly.

Claims 2, 11 and 20 recite “… the write request also indicating a second logical address and a second encrypted physical address for a second physical location at the memory array and a second logical address …”, however, it is not clear (1) whether “a second logical address” included in two different locations are the same or not; and (2) whether the write request indicates both the second logical address and the second encrypted physical address or not.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-10, 12-14 and 16-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 4-10 and 12-17 of the patent US 11,036,651 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application No. 17/319834
Reference Patent US 11,036,651 B2
Claim 1: A memory system comprising: a memory array; a controller, wherein the controller is programmed to perform operations comprising:
receiving a read request from a host device, the read request indicating a first logical address a first encrypted physical address for a first physical location at the memory array;
determining the first physical location at the memory array at least in part by decrypting the first encrypted physical address to generate a first clear physical address for the first physical location;
reading a first data unit from the first physical location; and sending the first data unit to the host device. 

Claim 1: A memory system comprising: a memory array; a controller, wherein the controller is programmed to perform operations comprising:
receiving a read request from a host device, the read request indicating a first logical address;

determining a first physical location at the memory array associated with the first logical address;

reading a first data unit from the first physical location;
accessing/receiving a first secured logical-to-physical (L2P) pointer, the first secured L2P pointer indicating a first encrypted physical address for the first physical location (equivalent to the determining the first physical location based on decryption of the first encrypted physical address, etc.) and …

Claim 3: The memory system of claim 1, the operations further comprising storing a first secured logical-to-physical (L2P) pointer at a secured L2P table at the memory array, the first secured L2P pointer comprising an indication of the first encrypted physical address and an indication of the first logical address.
Claim 1: A memory system …
accessing a first secured logical-to-physical (L2P) pointer, the first secured L2P pointer indicating a first encrypted physical address … sending the first data unit and the first secured L2P pointer to the host device, the first secured L2P pointer for storage at a host memory.
Claim 2: The memory system of claim 1, wherein accessing the first secured L2P pointer comprises reading a first L2P pointer from an L2P table stored at the memory array, the first L2P pointer indicating the first logical address …
Claim 4: The memory system of claim 1, the operations further comprising:
receiving a second request from the host device, the second request indicating a second logical address;
accessing a secured logical-to-physical (L2P) pointer, the secured L2P pointer indicating the second logical address and a second encrypted physical address for a second physical location at the memory array; and

sending the secured L2P pointer to the host device.
Claim 4: The memory system of claim 3, … to perform operations comprising:
receiving from the host device a second read request comprising a second logical address;
accessing, from the secured L2P table stored at the memory array, a second secured L2P pointer indicating the second logical address and a second encrypted physical address for a second physical location at the memory array;
Claim 5: The memory system of claim 1, wherein the controller is further …
sending the second secured L2P pointer to the host device. 
Claim 5: The memory system of claim 4, the second request being a second read request, the operations further comprising:
reading a second data unit from the second physical location; and sending the second data unit to the host device.
Claim 4: The memory system of claim 3, … to perform operations …receiving from the host device a second read request …;
reading a second data unit from the second physical location …; and sending the second data unit to the host device.
Claim 7: The memory system of claim 4, the accessing of the secured L2P pointer comprising reading an L2P pointer from an L2P table stored at the memory array, the L2P pointer indicating the second logical address and a second clear physical address for the second physical location.
Claim 4: The memory system of claim 3, … accessing, from the secured L2P table stored at the memory array, a second secured L2P pointer indicating the second logical address and a second encrypted …
Claim 6: The … generating the first clear physical address for the first physical location using the first encrypted physical address … 
Claim 8: The memory system of claim 1, the operations further comprising:
receiving, from the host device, a request for a set of logical-to-physical (L2P) pointers; and
sending, to the host device, a set of secured L2P pointers, the set of secured L2P pointers comprising a first secured L2P pointer indicating the first logical address and the first encrypted physical address.
Claim 7: The memory system of claim 1, … to perform operations comprising:
receiving, from the host device, a request for a set of L2P pointers, the set of L2P pointers including the first L2P pointer; and
sending, to the host device, a set of secured L2P pointers including the first secured L2P pointer, wherein the first secured L2P pointer corresponds to the first L2P pointer.
Claim 1: A memory system … the first secured L2P pointer indicating a first encrypted physical address … and the first logical address … 
Claim 9: The memory system of claim 8, the operations further comprising reading the set of secured L2P pointers from the memory array.
Claim 8: The memory system of claim 7, …  to perform operations comprising reading the set of secured L2P pointers from the memory array.


Claims 10, 12-14 and 16-19 are method or medium claims which have similar limitations with the method or medium claims 9, 10 and 12-17 of the Reference patent US 11,036,651 B2 (see also the matching above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tasher et al. (US 2016/0140356 A1).

As per claim 1, Tasher teaches a memory system comprising: a memory array; a controller, wherein the controller is programmed to perform operations [see fig. 1B for the memory system with memory array 125 and the controller/processor of the secure data storage device 120 for the operations] and comprising:
receiving a read request from a host device, the read request indicating a first logical address a first encrypted physical address for a first physical location at the memory array [figs. 1A, 1B, 3B; par. 0045, lines 1-21; par. 0057, lines 1-6; par. 0058, lines 1-8 of Tasher teaches receiving a read request (e.g., the read command) from a host device, the read request indicating a first logical address a first encrypted physical address for a first physical location at the memory array (e.g., the read command including the logical address used to indicate the physical address in the memory array using the decryption method of the conversion process)];
determining the first physical location at the memory array at least in part by decrypting the first encrypted physical address to generate a first clear physical address for the first physical location [figs. 1A; par. 0040, lines 1-12; par. 0045, lines 1-21; par. 0058, lines 1-11 of Tasher teaches determining the first physical location (e.g., the location of the memory array indicated by the physical address) at the memory array at least in part by decrypting the first encrypted physical address (e.g., the process, such as decryption method performed by the conversion unit) to generate a first clear physical address (e.g., the physical address) for the first physical location];
reading a first data unit from the first physical location; and sending the first data unit to the host device [fig. 3B; par. 0059, lines 1-16; par. 0060, lines 1-4 of Tasher teaches reading a first data unit (e.g., the output data value) from the first physical location (e.g., obtaining the output according to the location of the physical address); and sending the first data unit (e.g., the output data value) to the host device].

As per claim 2, Tasher teaches the memory system of claim 1. 
Tasher further teaches: 
receiving a write request from the host device, the write request comprising a second data unit, the write request also indicating a second logical address and a second encrypted physical address for a second physical location at the memory array and a second logical address [fig. 3C; par. 0045, lines 1-21; par. 0061, lines 1-7; par. 0062, lines 1-8 of Tasher teaches receiving a write request (e.g., the write command) from the host device, the write request comprising a second data unit (e.g., the input word value), the write request also indicating a second logical address (the logical address) and a second encrypted physical address for a second physical location at the memory array and a second logical address (e.g., the write command including the logical address used to indicate the location pointed to by the physical address in the memory array to store the input word value using the decryption method of the conversion process)];
determining the second physical location at the memory array at least in part by decrypting the second encrypted physical address for the second physical location; and writing the second data unit to the second physical location [fig. 3C; par. 0045, lines 1-21; par. 0062, lines 1-8; par. 0064, lines 1-4 of Tasher teaches determining the second physical location (e.g., the location of the physical address to store the input word value) at the memory array at least in part by decrypting the second encrypted physical address for the second physical location (e.g., the process, such as decryption method performed by the conversion unit); and writing the second data unit (e.g., the mixed word value) to the second physical location (e.g., the location pointed to by the physical address in the memory array to store)].

As per claim 3, Tasher teaches the memory system of claim 1. 
Tasher further teaches storing a first secured logical-to-physical (L2P) pointer at a secured L2P table at the memory array, the first secured L2P pointer comprising an indication of the first encrypted physical address and an indication of the first logical address [fig. 1A; par. 0040, lines 1-12; par. 0041, lines 1-8; par. 0042, lines 1-12 of Tasher teaches storing a first secured logical-to-physical (L2P) pointer at a secured L2P table (see the table in fig. 1A) at the memory array, the first secured L2P pointer comprising an indication of the first encrypted physical address and an indication of the first logical address (see the pointers between the tables of fig. 1A)].

As per claim 4, Tasher teaches the memory system of claim 1. 
Tasher further teaches receiving a second request from the host device, the second request indicating a second logical address; accessing a secured logical-to-physical (L2P) pointer, the secured L2P pointer indicating the second logical address and a second encrypted physical address for a second physical location at the memory array; and sending the secured L2P pointer to the host device [fig. 1A, 1B, 3B, 3C; par. 0014, lines 1-3; par. 0015, lines 1-18; par. 0016, lines 1-20; par. 0045, lines 1-12, 22-24 of Tasher teaches receiving a second request (e.g., a read or write command) from the host device, the second request indicating a second logical address; accessing a secured logical-to-physical (L2P) pointer, the secured L2P pointer indicating the second logical address and a second encrypted physical address for a second physical location at the memory array; and sending the secured L2P pointer to the host device (to processes reading/writing)]. See also rejections to the claim 1.

As per claim 5, Tasher teaches memory system of claim 4. 
Tasher further teaches the second request being a second read request, the operations further comprising: reading a second data unit from the second physical location; and sending the second data unit to the host device [par. 0016, lines 1-20 of Tasher teaches the second request being a second read request (e.g., the read command), the operations further comprising: reading a second data unit from the second physical location; and sending the second data unit (e.g., the output word value) to the host device]. See also rejections to the claim 1.

As per claim 6, Tasher teaches the memory system of claim 4. 
Tasher further teaches the second request being a write request comprising a second data unit, the operations further comprising writing the second data unit to the second physical location [fig. 3C; par. 0015, lines 1-18; par. 0061, lines 1-7 of Tasher teaches the second request being a write request (e.g., the write command) comprising a second data unit (e.g., the input word value), the operations further comprising writing the second data unit to the second physical location]. See the rejections to the claim 2.

As per claim 7, Tasher teaches the memory system of claim 4. 
Tasher further teaches the accessing of the secured L2P pointer comprising reading an L2P pointer from an L2P table stored at the memory array, the L2P pointer indicating the second logical address and a second clear physical address for the second physical location [fig. 1A; par. 0040, lines 1-12; par. 0041, lines 1-8; par. 0042, lines 1-12; par. 0062, lines 1-8 of Tasher teaches the accessing of the secured L2P pointer comprising reading an L2P pointer from an L2P table stored at the memory array (e.g., the key used to calculate the physical address is stored in the key storage area 121), the L2P pointer indicating the second logical address and a second clear physical address for the second physical location]. See also rejections to the claim 4.

Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112(a), 112(b) and double patenting rejections stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495